13-2750
    Newell v. Holder
                                                                                             BIA
                                                                                        Cheng, IJ
                                                                                     A096 536 325


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 7th day of October, two thousand fourteen.

    PRESENT:
                BARRINGTON D. PARKER,
                GERARD E. LYNCH,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _________________________________________

    DWIGHT ALFANCO NEWELL,

                       Petitioner,

                       v.                                          13-2750

    ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.
    _________________________________________

    FOR PETITIONER:                    PARKER WAGGAMAN, Law Offices of Parker
                                       Waggaman, P.C., Woodside, New York.

    FOR RESPONDENT:                    JOSEPH A. O’CONNELL, Attorney (Stuart F. Delery,
                                       Assistant Attorney General and Cindy S. Ferrier,
                                       Assistant Director, on the brief), Office of Immigration
                                       Litigation, Civil Division, United States Department of
                                       Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DISMISSED.

       Petitioner Dwight Newell, a native and citizen of Jamaica, seeks review of a June

19, 2013, order of the BIA, affirming the June 27, 2012, decision of an Immigration

Judge (“IJ”), which denied Newell’s request for a good-faith marriage waiver and ordered

him removed. In re Dwight Newell, No. A096 536 325 (B.I.A. June 19, 2013), aff’g No.

A096 536 325 (Immig. Ct. N.Y.C. June 27, 2012). We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

       Newell argues that the IJ and the BIA erred in finding him not credible and in

concluding that he failed to establish a bona fide marriage under 8 U.S.C.

§ 1186a(c)(4)(B). Both of his challenges are beyond the scope of our jurisdiction.

       Under 8 U.S.C. § 1252(a)(2)(B)(ii), this Court lacks jurisdiction to review any

decision or action committed to the discretion of the Attorney General under subchapter

II of Chapter 12 of Title 8 of the U.S. Code. Contreras-Salinas v. Holder, 585 F.3d 710,

713 (2d Cir. 2009). That subchapter includes the good-faith marriage waiver.

Contreras-Salinas, 585 F.3d at 713; 8 U.S.C. § 1186a(c)(4). Despite this

jurisdiction-stripping provision, Article III courts retain jurisdiction over “constitutional

claims or questions of law raised upon a petition for review,” including the legal standard

to be used in evaluating a good-faith marriage. 8 U.S.C. § 1252(a)(2)(D); see also Boluk


                                              2
v. Holder, 642 F.3d 297, 303 (2d Cir. 2011). However, the BIA’s findings regarding

“what evidence is credible and the weight to be given that evidence” are purely factual

matters. Contreras-Salinas, 585 F.3d at 713. Consequently, we lack jurisdiction to

review the BIA’s findings regarding the credibility or sufficiency of a petitioner’s

evidence showing a bona fide marriage under 8 U.S.C. § 1186a(c)(4). Id. at 714; Boluk,
642 F.3d at 304.

       In this case, Newell’s petition challenges the precise types of evidentiary and

credibility determinations entrusted to the sole discretion of the Attorney General. While

Newell claims that the agency’s credibility determination is a “mixed question” of law

and fact, it is not. As noted above, the credibility of testifying witnesses is exclusively a

factual question for the IJ and the BIA. See Contreras-Salinas, 585 F.3d at 713-14.

Similarly, Newell’s claim that the agency erred in emphasizing his lack of credibility in

reaching its ruling, rather than addressing the “relevant question” of whether his marriage

was bona fide, comes down to a dispute about the relative weight it accorded his

evidence. Noting that Newell presented only sparse documentary evidence of his

domestic life with his ex-wife, the IJ and the BIA concluded that the inconsistencies in his

personal testimony undermined his showing of a bona fide marriage. While couched as a

quarrel over legal standards, Newell’s objection thus quibbles over the “weight to be

accorded any particular fact” – in this case, his testimony. Boluk, 642 F.3d at 304. Such




                                              3
objections “raise[] no question of law and [are] accordingly not within this Court’s

jurisdiction.” Id.

       For the foregoing reasons, the petition for review is DISMISSED.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             4